





CITATION: TNG Acquisition Inc.
          (Re) , 2011 ONCA 535





DATE:
          20110728



DOCKET: C52939



COURT OF APPEAL FOR ONTARIO



Laskin, Goudge and Gillese JJ.A.



In the Matter of the Bankruptcy of TNG Acquisition
          Inc., (successor estate of NexInnovations Inc., a bankrupt) of the City of
          Mississauga, in the Province of Ontario







Kenneth D. Kraft, for the appellant (Hewlett-Packard (Canada)
          Co., formerly EDS Canada Inc.)



David S. Ward, for the trustee-in-bankruptcy (A. Farber &
          Partners Inc.)



Heard: May 31, 2011



On appeal from the judgment of Justice Colin L. Campbell of
          the Superior Court of Justice, dated November 5, 2010.



Gillese J.A.:



[1]

What is the legal effect of a notice of repudiation of
    lease given during
Companies Creditors Arrangement Act
, R.S.C. 1985, c. C-36 (
CCAA
)
proceedings? This appeal
    answers that question.

THE FACTS

[2]

EDS
    Canada Corp. (EDS or the Landlord) was the sublessor of premises located in
    Mississauga, Ontario.  In June 2001, EDS
    subleased the premises to NexInnovations (Nex).

[3]

On
    October 2, 2007, Nex obtained creditor protection under the
CCAA
(the Initial Order).

[4]

Para.
    8 of the Initial Order made in the
CCAA
proceedings
    gave Nex the right to repudiate leases.  The relevant part of para. 8 reads as follows:

8.
THIS
    COURT ORDERS

that
the Applicant shall have the right
, but
    not the obligation,
to
:



(c)       vacate,
    abandon or quit any leased premises and/or terminate or
repudiate any lease
, license and any ancillary agreements relating
    to any leased or licensed premises, without prior notice (or such other notice
    period agreed to by the relevant landlord and the Applicant) in writing,
    delivered by fax or courier to the last known address of the relevant landlord,
on such terms as may be agreed upon
    between the Applicant and such landlord or, failing such agreement, to deal
    with the consequences thereof in the Plan
; [emphasis added]

[5]

The
    Initial Order also appointed Prowis Inc. as Chief Restructuring Officer (CRO) for
    Nex.

[6]

The
    CRO sent EDS a letter dated February 22, 2008, on behalf of Nex, stating that, among
    other things, Nex was repudiating the lease, effective March 21, 2008 (the
    Repudiation Letter).

[7]

The
    Repudiation Letter included an acknowledgment to be signed and dated by EDS and
    returned to Nex.  EDS never acknowledged,
    accepted or returned the Repudiation Letter to Nex.

[8]

Nex
    abandoned the premises effective March 21, 2008.

[9]

EDS
    immediately attempted to find a new tenant to re-let the premises but was unsuccessful.

[10]

Nexs
    restructuring efforts failed.  It never
    filed a plan of arrangement.

[11]

The
    majority of Nexs assets was sold pursuant to orders made in the
CCAA
proceedings.  Following the sale, one of the purchasers
    occupied a portion of the premises and paid occupation rent for the period from
    March 22, 2008, to July 22, 2008, in the approximate amount of $136,260.00.

[12]

On
    April 8, 2008, Nex was declared bankrupt (the Nex Bankruptcy Order).

[13]

On
    August 21, 2008, EDS submitted a proof of claim to A. Farber & Partners
    Inc. (the Trustee), in its capacity as trustee in bankruptcy of TNG Services
    Inc., (formerly known as Nex), for its unrecoverable expenses during the entire
    term of the lease up to January 30, 2012.  The claim was for $3,313,500.24 (the Claim).

[14]

On
    September 18, 2008, the Trustee issued a disclaimer of the lease.  A trustees disclaimer of a lease brings the
    lease to an end and terminates all rights and obligations for the payment of
    rent.  Thus, if the trustee disclaims the
    lease, the landlord has no claim for rent for the remainder of the lease.

[15]

On
    December 29, 2008, the Trustee obtained a sale approval and vesting order
    which, among other things, annulled the Nex Bankruptcy Order.  The same order transferred all Nex assets to
    TNG Acquisition Inc. (TNG).

[16]

TNG
    was then adjudged a bankrupt.  All claims
    formerly against Nex became claims against TNG and all Nex assets became
    available to satisfy such claims.

[17]

On
    October 13, 2009, the Trustee disallowed the bulk of the Claim.
[1]


[18]

Hewlett-Packard
    (Canada) Co. (HP) is the successor to EDS.  HP moved to have the disallowance set aside and the Claim declared to be
    valid.

[19]

Justice
    Colin Campbell heard and dismissed the motion.

[20]

HP
    appeals.  For the reasons that follow, I
    would dismiss the appeal.

THE JUDGMENT BELOW

[21]

The motion judge found that the facts were not in
    dispute and that a single issue had to be decided:  what effect was to be given to the
    Repudiation Letter in the context of a
CCAA
proceeding?  He noted that the issue
    may now be dealt with by amendments to the
CCAA
as of September 2009.
[2]


[22]

The
    Landlord took the position before the motion judge that repudiation of the
    lease was complete when it received the Repudiation Letter.  Thus, it submitted, the Trustee could not
    disallow the Claim following bankruptcy because the lease had been forfeited
    before bankruptcy.

[23]

The
    Trustees position was that the CRO could not unilaterally repudiate the lease,
    since repudiation does not in and of itself bring an end to the lease.  It merely confers on the innocent party a
    right of election to treat the lease as at an end, thereby relieving the
    parties of further performance, though not relieving the repudiating party from
    its liabilities for breach.

[24]

The
    motion judge noted that the Landlord had accepted the continuance of rent
    payments without objection, both before and after the Repudiation Letter.

[25]

He
    then considered this courts decision in
Place
    Concorde East Ltd. Partnership v. Shelter Corp. of Canada Ltd.
(2006), 270
    D.L.R. (4th) 181, in which rescission and repudiation were distinguished.  Rescission is a remedy available to an
    innocent party when the other party has made a false or misleading
    representation.  It allows the innocent
    party to treat the contract as void
ab
    initio
.  In contrast, repudiation
    occurs by words or conduct that show an intention not to be bound by the
    contract.  The consequences of
    repudiation depend on the election made by the innocent party.  The innocent party can elect to treat the
    contract as remaining in full force and effect.  In that case, both parties have the right to sue for damages for past or
    future breaches.  Alternatively, the
    innocent party can elect to accept the repudiation and the contract is
    terminated.  Each party is then
    discharged from future obligations.

[26]

The
    motion judge observed, based on
Highway Properties
    v. Kelly, Douglas & Co
., [1971] S.C.R. 562, that the same principle
    applies in the case of repudiation of commercial leases.  He said it was particularly important in
CCAA
proceedings for the landlord to
    promptly advise which option it intends to pursue, when it receives notice of
    repudiation from a commercial tenant.

[27]

Based
    on the authorities, the motion judge was satisfied that the lease had not been
    forfeited prior to bankruptcy.  While the
    tenant had given notice of repudiation, the Landlord had not responded to the
    notice prior to bankruptcy.  Accordingly,
    the Trustee was entitled to disallow the Claim on the basis of disclaimer under
    s. 30(1)(k) of the
Bankruptcy and
    Insolvency Act
, R.S.C. 1985, c. B-3 (
BIA
).

THE ISSUES

[28]

HP
    raises two issues on appeal:

1.
Did the Trustee have anything left to
    disclaim or was the Claim crystallized as an unsecured damages claim as at the
    date of bankruptcy?

2.
Did the motion judge err in holding
    that more was required of the landlord in the context of the Repudiation Letter
    sent to EDS in the course of a
CCAA
proceeding?

ISSUE #1 Did the Trustee have anything left to disclaim
    at the date of bankruptcy?

[29]

HP
    submits that, in the
CCAA
context,
    the Repudiation Letter had the effect of ending the lease.  Thus, as of March 21, 2008  the date
    stipulated in the Repudiation Letter and prior to the bankruptcy  Nex no
    longer had any interest in the premises.  HP says that pursuant to the terms of the Initial Order, it (as
    successor in interest to EDS) could not take any steps in respect of the
    repudiation of the lease other than to file a damages claim at the appropriate
    time.  The fact that Nex ended up a
    bankrupt and did not file a plan of compromise or arrangement in respect of the
CCAA
proceedings could not undo the
    legal relationship that existed as at the date of bankruptcy.  Accordingly, HP contends, at the date of the
    Nex bankruptcy, there was no longer a landlord/tenant relationship between EDS and
    Nex.  Rather, it was simply a
    debtor/creditor relationship.  Therefore,
    at the date of bankruptcy, there was no lease left for the Trustee to disclaim and
    it (HP) had an unsecured damages claim.

[30]

I
    do not accept this submission.

[31]

I
    begin by observing that on the facts of this case, it is hard to see how this
    submission could succeed, given that EDS accepted rent payments after receipt
    of the Repudiation Letter.  But  more
    importantly  I reject the submission because it essentially asks the court to
    find that repudiation and termination are one and the same thing in a
CCAA
proceeding.  They are not.  Repudiation and termination are legally distinct acts that lead to
    significantly different legal rights and obligations for the parties.  They are not to be conflated.

[32]

As
    the motion judge observed,
Highway
    Properties
is the seminal Canadian case on repudiation of commercial
    leases.  In
Highway Properties
, a major tenant in a shopping centre repudiated
    its lease.  The landlord resumed
    possession and notified the tenant that it would be held liable for damages it
    (the landlord) suffered as a result of the repudiation.  The landlord sued for damages not only for
    the losses suffered to the date of repudiation but also for prospective losses
    resulting from the tenants failure to carry on business in the shopping centre
    for the full term of the lease.  At trial
    and on appeal, the courts held that the landlord could recover only for
    breaches that occurred to the date of surrender.  On further appeal to the Supreme Court, Laskin
    J., writing for a unanimous court, allowed the appeal and awarded damages as
    the landlord had sought.

[33]

At
    p. 570 of
Highway Properties
, Laskin
    J. set out three courses of action that a landlord may take when a tenant has
    repudiated the lease entirely: 1) the landlord may insist on performance and
    sue for rent or damages on the footing that the lease remains in force; 2) the landlord
    may elect to terminate the lease, retaining the right to sue for rent accrued
    due or for damages to the date of termination for previous breaches of covenant;
    or 3) the landlord may advise the tenant that it proposes to re-let the
    property on the tenants account and enter into possession on that basis.

[34]

Thus,
    as
Highway Properties
makes clear,
    termination and repudiation are distinct legal concepts.  To terminate a lease is to bring it to an
    end.  Repudiation of a lease, on the
    other hand, does not in itself bring the lease to an end.  Repudiation occurs when one party indicates,
    by words or conduct, that they no longer intend to honour their obligations
    when they fall due in the future.  It confers
    on the innocent party a right of election to, among other things, treat the lease
    as at an end, thereby relieving the parties of further performance, though not
    relieving the repudiating party from its liabilities for breach.

[35]

One
    party to a lease cannot unilaterally end its obligations under the lease.  In the absence of proof of both acceptance of
    the repudiation and notification of the acceptance, the lease will be treated
    as subsisting.  See
Williams v. Good Call Productions Ltd.
(2003), 35 B.L.R. 249 (Ont.
    Sup. Ct.), at para. 28, quoting Asquith L.J.in
Howard v. Pickford Tool Co.
,

[1951]
    1 K.B. 417, at 421 (Eng. C.A.):

An
    unaccepted repudiation is a thing writ in water and of no value to anybody; it
    confers no legal rights of any sort or kind.  Therefore a declaration that the defendants had repudiated their
    contract with the plaintiff would be entirely valueless to the plaintiff if it
    appeared at the same time, as it must appear in this case, that it was not
    accepted.

[36]

Due
    to the nature of the rights that a landlord has when a tenant repudiates a lease,
    I agree with the motion judge when he states that it is particularly important
    in
CCAA
proceedings for the landlord to
    promptly advise the tenant which option it intends to pursue.

[37]

In
    the present case, EDS never made an election after receiving the Repudiation Letter.  It did not acknowledge or accept the
    repudiation.  Moreover, neither of the
    two alternative mechanisms provided by para. 8(c) of the Initial Order for
    dealing with repudiation was used.  It
    will be recalled that para. 8(c) gave the tenant the right to repudiate on such
    terms as may be agreed upon between it and EDS and Nex or, failing such agreement,
    to deal with the consequences thereof in the Plan.  There was no such agreement between the
    parties nor was a plan of arrangement or compromise ever filed in the
CCAA
proceeding.

[38]

Accordingly,
    notwithstanding the Repudiation Letter, the relationship between EDS and Nex
    remained that of landlord and tenant at the date of the bankruptcy.  Thus, in my view, the motion judge correctly
    concluded that the lease had not been brought to an end in the
CCAA
proceedings and it was, therefore, susceptible
    to statutory disclaimer by the Trustee following the commencement of bankruptcy.

ISSUE #2       Was the landlord
    required to do something in order to make the repudiation notice effective?

[39]

HP
    submits that the motion judge erred in holding that the landlord was required
    to do something in order to make the repudiation effective.  It argues that in the context of a
CCAA
proceeding, it makes no sense for a
    landlord to do anything other than accept the notice of repudiation, locate a
    new tenant and file a damages claim.

[40]

For
    the reasons given above, I would not accept this submission.  The caselaw makes it clear that the landlord
    has an election to make when a tenant repudiates.  The landlord must make the election in order
    for the parties to know what consequences flow from the repudiation.  If the landlord does nothing, the
    landlord/tenant relationship remains and the lease continues in force:
Highway Properties
, at p. 570.

DISPOSITION

[41]

Accordingly,
    I would dismiss the appeal with costs to the respondent in the agreed on sum of
    $2,500, all inclusive.

RELEASED:  JUL 28 2011
    (E.E.G.)

E.E. Gillese J.A.

I agree. J.I. Laskin J.A.

I agree. S.T. Goudge J.A.





[1]
It
    allowed a preferred claim for 18 days of unpaid rent from March 22 to April 8,
    2008, and a preferred claim for three months accelerated rent following the
    date of the Nex Bankruptcy Order, limited to the value of Nexs assets that
    were on the premises at the date of the bankruptcy.  After the sale of the Nex assets, the
    preferred claim was allowed at $7,775.  The Trustee also allowed an unsecured claim for a portion of the arrears,
    operating costs and the cost of repairs to the HVAC system on the premises.



[2]
Based on
    the factums of both parties, it appears that the motion judge was referring to
    s. 32 of the
CCAA
.  Section 32 was originally added to the
CCAA
by S.C. 2005, c. 47, s. 131; it
    came into force on September 18, 2009.  Prior to coming into force, s. 32 was amended by S.C. 2007, c. 29, s.
    108, effective June 22, 2007, and c. 36, effective December 14, 2007.


